DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 8-10 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 20190339769 A1 hereinafter, Cox ‘769) in combination with Salmenkaita et al. (US 20040176958 A1 hereinafter, Salmenkaita ‘958).
Regarding claim 8; Cox ‘769 discloses a digital voice assistant device (Fig. 1, Information Handling System (IHS) 200), 
comprising: a processor (Fig. 2, Processor 201); 
and a memory (Fig. 2, Memory 203); 
 communicatively coupled to the processor (i.e. IHS 200 includes chipset 202, which may comprise one or more integrated circuits (ICs) coupled to processor 201. Chipset 202 provides access to memory 203. Paragraph 0035), 
wherein the memory stores processor executable instructions (i.e. Memory 203 may be configured to store program instructions and/or data accessible by processor 201. Paragraph 0035), 
which, on execution, causes the processor to: 
in a set-up mode, generate a set of hierarchical access levels for a plurality of services rendered by the digital voice assistant device, based on an input from a super user (i.e. Fig. 3 illustrates an example of voice service 300. Voice service 300 may be implemented by one or more of VSPs 104A-N shown in Fig. 1. Generally, voice service engine 301 receives input 305, and produces output 306 after processing input 305 through Speech-To-Text (STT) module or processor 302 and/or Natural Language Processing (NLP) module or processor 303. Paragraph 0043)
in an operational mode and upon receiving a voice command from a user for a first time, generate a unique voice directive corresponding to the voice command, wherein the unique voice directive comprises a set of language tags and a set of voice tags extracted from the voice command (i.e. Identification and/or context information 501, audio instruction 502, and/or text instruction(s) 504, may include a service tag of client device 102. As used herein, the term “service tag” refers to a unique number (or alphanumeric string) assigned to client 102. Use of a service tag enables intelligent assistance provider 101 to generate command 505. Paragraph 0062).
Cox ‘769 does not expressly disclose the limitations as expressed below. 
Salmenkaita ‘958 discloses assign an access level from among the set of hierarchical access levels to the unique voice directive (i.e. Once a set of recommended services are determined, voice access to any one of these services may be accomplished through use of voice recognition technology. The voice short-cut(s) may be a phonetic expression (e.g., phoneme) associated with a service, and employed to enable voice short-cut to services through voice recognition comparison of a user's voice command with the voice short-cuts of the services. The voice short-cut(s) for each service may be obtained by a voice registry or other system in the form of a voice tag (e.g., Voice XML tag) for a service. The voice short-cut(s) may also be a “temporary” voice short-cut assigned to a recommended service, such as according to a hierarchy or priority of the recommendations. Paragraph 0039)
and render a service from among the plurality of services based on the access level and the voice directive (i.e. The process may proceed to step 290 in which an indication of the matching services is outputted to the user. The indication may take the form of the voice short-cuts for the matching services. At step 292, the wireless device 100 receives and processes the user selection (e.g., by voice/key command), and at step 294 accesses the selected service. Paragraph 0216).
Cox ‘769 and Salmenkaita ‘958 are combinable because they are from same field of endeavor of speech systems (Salmenkaita ‘958 at “Technical Field”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Cox ‘769 by adding the limitations as taught by Salmenkaita ‘958. The motivation for doing so would have been difficult because the creation of such short-cuts requires significant effort on the part of the user, and organizing and accessing the short-cuts can also be difficult in digital devices with limited user interfaces (UI). Thus, it would be advantageous for a user to better access to services preferred by a user such as digital services. Therefore, it would have been obvious to combine Cox ‘769 with Salmenkaita ‘958 to obtain the invention as specified.

Regarding claim 9; Cox ‘769 discloses wherein the input from the super user comprises a set of rules with respect to at least one of: one or more of the plurality of services, and one or more users (i.e. Intelligent assistance provider 101 may be configured to generate command 505 by applying rules, stored in rule database 404, to context information 501 stored in context database 405, as context information 501 is provided to intelligent assistance provider 101 via client connectivity manager 405. Paragraph 0063)

Regarding claim 10; Cox ‘769 does not expressly disclose the limitations as expressed below. 
Salmenkaita ‘958 discloses wherein the set of hierarchical access levels comprises at least one of a set of service-based access levels, a set of role-based access levels, a relationship-based access levels, and a set of individual-based access levels (i.e. Once a set of recommended services are determined, voice access to any one of these services may be accomplished through use of voice recognition technology. The voice short-cut(s) may also be a “temporary” voice short-cut assigned to a recommended service, such as according to a hierarchy or priority of the recommendations. Paragraph 0039). 
Cox ‘769 and Salmenkaita ‘958 are combinable because they are from same field of endeavor of speech systems (Salmenkaita ‘958 at “Technical Field”). 
At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Cox ‘769 by adding the limitations as taught by Salmenkaita ‘958. The motivation for doing so would have been difficult because the creation of such short-cuts requires significant effort on the part of the user, and organizing and accessing the short-cuts can also be difficult in digital devices with limited user interfaces (UI). Thus, it would be advantageous for a user to better access to services preferred by a user such as digital services. Therefore, it would have been obvious to combine Cox ‘769 with Salmenkaita ‘958 to obtain the invention as specified.

Regarding claims 1 & 15; Claims 1 & 15 contains substantially the same subject matter as Claim 8. Therefore, claims 1 & 15 are rejected on the same grounds as claim 8.  However, Claim 15 further discloses a non-transitory computer-readable medium storing computer-executable instructions to execute the method. Cox .769 discloses at Paragraph 0035 wherein Memory 203 may be configured to store program instructions and/or data accessible by processor 201. In various embodiments, memory 203 may be implemented using any suitable memory technology, such as static RAM (SRAM), dynamic RAM (DRAM) or magnetic disks, or any nonvolatile/Flash-type memory, such as a solid-state drive (SSD) or the like.

Regarding claim 2; Claim 2 contains substantially the same subject matter as Claim 9. Therefore, claim 2 is rejected on the same grounds as claim 9
Regarding claim 3; Claim 3 contains substantially the same subject matter as Claim 10. Therefore, claim 3 is rejected on the same grounds as claim 10.


Allowable Subject Matter
1.	Claims 4-7 & 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claim 7 depends on indicated objected claim 6. Therefore, by virtue of its dependency, Claim 7 is also indicated as objected subject matter.
3.	Claim 14 depends on indicated objected claim 13. Therefore, by virtue of its dependency, Claim 14 is also indicated as objected subject matter.
4.	Claim 4 contains substantially the same subject matter as Claim 11. Therefore, claim 4 is objected on the same grounds as claim 11.
5.	Claim 5 contains substantially the same subject matter as Claim 12. Therefore, claim 5 is objected on the same grounds as claim 12.
6.	Claim 6 contains substantially the same subject matter as Claim 13. Therefore, claim 6 is objected on the same grounds as claim 13.
7.	Claim 7 contains substantially the same subject matter as Claim 14. Therefore, claim 7 is objected on the same grounds as claim 14.


Examiners Statement of Reasons for Allowance
The cited reference (Cox ‘769) teaches systems and methods for providing gaze-activated voice services for interactive workspaces. In some embodiments, an Information Handling System (IHS), may include a processor and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the IHS to: transmit a voice command to a voice service provider; receive a textual instruction in response to the voice command; identify a gaze focus of the user; and execute the textual instruction using the gaze focus.
The cited reference (Salmenkaita ‘958) teaches a method and system for facilitating user access to services through a wireless device of a user, involves recommending to a user a subset of services from a plurality of services available to the user in which each recommended service of the subset has at least one voice short-cut associated therewith, and selecting a service to be accessed through the user's wireless device from the subset of services according to a voice command by the user corresponding to the voice short-cut of the service.
The cited references fail to disclose wherein the processor executable instructions cause the processor to assign the access level by: establishing an identification of the user based on an input from the user, wherein the input comprises the unique voice directive; determining one or more access levels from the set of hierarchical access levels for one or more of the plurality of services to the user, based on the identification of the user; identifying the service based on the unique voice directive; and assigning the access level to the unique voice directive based on the service and the one or more access levels for the one or more of the plurality of services; wherein the processor executable instructions further cause the processor to update a database with the user, the unique voice directive, the service, and the access level for a subsequent use; wherein the processor executable instructions cause the processor to render the service by rendering the service based on the voice directive and an override authorization information, wherein the override authorization information is generated by the super user in the set-up mode and is configured to override a restriction imposed on the service based on the access level; wherein the processor executable instructions further cause the processor to notify the super user about the rendering of the service based on the override authorization information. As a result, and for these reasons, Examiner indicates Claims 4-7 & 11-14 as allowable subject matter. 


Relevant Prior Art References Not Relied Upon
1.	Rambhia et al. (US 20170286100 A1) -  In embodiments of one step task completion, a computing system includes memory to maintain metadata associated with information that corresponds to a user, where the information is then determinable with a contextual search based on the metadata. The information corresponding to a user can be determined and tagged with the metadata, such as information associated with a user account and/or activity of the user. The computing system includes a personal assistant application that is implemented to receive a request as a one step directive to locate the information and perform an action designated for the information. The personal assistant application can then locate the information based on the metadata, and perform the action designated for the information.

2.	Solem et al. (US 20130346068 A1) - The electronic device with one or more processors and memory provides a digital photograph of a real-world scene. The electronic device provides a natural language text string corresponding to a speech input associated with the digital photograph. The electronic device performs natural language processing on the text string to identify one or more terms associated with an entity, an activity, or a location. The electronic device tags the digital photograph with the one or more terms and their associated entity, activity, or location. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677